Title: From George Washington to John Laurens, 22 March 1782
From: Washington, George
To: Laurens, John


                        
                            My dear Laurens,
                            Phila. 22d March 1782
                        
                        Your order in favor of Genl Lincoln is paid—and I shall, with great pleasure, pay the further Sum which may be
                            due for the articles you brought from France for me, when called upon.
                        I am sorry that the raising of the black Corps, hung in suspense when you last wrote; but hope if Your
                            Assembly then about to sit adopted the measure, it is now in a degree of forwardness and may be useful to the public
                            cause.
                        We have had such frequent reports of the evacuation of Charles Town, corroborated by Circumstances—&
                            latterly by ideas in the Parliamentary debates even from the Ministers, that little doubt seems to be entertained by
                            people in this quarter of the Measures taking place. the Capture of St Kitts & the enemy’s fears for Jamaica,
                            would, certainly, have facilitated this event if the disaster of De Gachin Guichen fleet, &
                            consequent delay & disappointment does not give them fresh spirits, & produce some change in their system.
                        I am within half an hour of setting off for the Army at the No. River, & surrounded with visiters; I
                            can only add therefore & I do it with much truth, that I am Dr Sir Yr Most Obedt & Affect & Hble
                            Servt
                        
                            Go: Washington
                        
                    